Name: 91/56/EEC: Commission Decision of 21 January 1991 concerning certain protection measures relating to contagious bovine pleuropneumonia in Italy
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  trade policy;  agricultural activity;  tariff policy;  means of agricultural production
 Date Published: 1991-02-07

 Avis juridique important|31991D005691/56/EEC: Commission Decision of 21 January 1991 concerning certain protection measures relating to contagious bovine pleuropneumonia in Italy Official Journal L 035 , 07/02/1991 P. 0029 - 0030COMMISSION DECISION of 21 January 1991 concerning certain protection measures relating to contagious bovine pleuropneumonia in Italy (91/56/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market (1), and in particular Article 10 thereof, Whereas an outbreak of contagious bovine pleuropneumonia has occurred in October 1990 in the territory of Italy, and additionally the exact distribution of the disease has not been clearly established; Whereas the appearance of this epizootic disease may constitute a danger to cattle in other Member States; Whereas a significant risk may be considered to exist in respect of certain categories of live cattle; Whereas a Community mission has recently visited Italy to examine and report on the situation; Whereas the Italian authorities have undertaken to implement national measures that are necessary to guarantee the efficient implementation of this Decision; Whereas it is necessary to amend the health certificate for trade between Member States of the EEC in relation to bovine animals for breeding or production; Whereas the conditions under which intra-Community trade in bovines intended for breeding and production may be carried out are laid down in this Decision; Whereas the Commission will follow developments in the situation; whereas this Decision may be amended in the light of such developments; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 1. Italy shall not send to other Member States live cattle from the geographical area mentioned in the Annex until such time as all of the bovine animals over 12 months of age within that area have passed three clear tests for contagious bovine pleuropneumonia carried out at intervals of not less than three weeks. 2. Once the testing requirements referred to in paragraph 1 have been satisfied, live cattle sent from this area to other Member States must comply with the conditions laid down in Articles 2 and 3. Article 2 Italy shall not send to other Member States live cattle for breeding and production coming from those parts of its territory outside those listed in the Annex unless: 1. the animals come from a herd all of whose animals over 12 months of age have been the subject of a serological test for contagious bovine pleuropneumonia during the previous 12 months and have given no reactions; and 2. the animals themselves have been subjected to a serological test for contagious bovine pleuropneumonia and have not given any reactions within 30 days prior to the date of loading. Article 3 The health certificate provided for in Council Directive 64/432/EEC of 26 June 1964 on animal health problems affecting intra-Community trade in bovine animals and swine (2), accompanying cattle intended for breeding or production and sent from Italy, must include the following statement: 'Live cattle in accordance with Commission Decision 91/56/EEC on contagious bovine pleuropneumonia.' Article 4 Member States shall amend the measures which they apply to trade so as to bring them into compliance with this Decision three days after its notification. They shall immediately inform the Commission thereof. Article 5 The Commission will follow developments in the situation and may amend this Decision in the light of such developments. Article 6 This Decision is addressed to the Member States. Done at Brussels, 21 January 1991. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 224, 18. 8. 1990, p. 29. (2) OJ No 121, 29. 7. 1964, p. 1977/64. ANNEX The territory within a radius of three kilometres of a holding where a case of contagious bovine pleuropneumonia has been diagnosed.